DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Albrecht (US 2015/0379970 A1, Published December 31, 2015) discloses a display apparatus, comprising: 
a display panel configured to display an image based on input image data (Albrecht at Figs. 1-2, electronic display 12); 
a data driver configured to output a data voltage to the display panel (Albrecht at        Figs. 2-3; ¶ [0036].  Albrecht does not expressly disclose a data driver.  However, based on the disclosures in Albrecht at Figs. 1-5 and ¶ [0036], [0072], Examiner takes an official notice that data drivers for display panels such as the LCD or OLED display panel in an Apple iPhone or a laptop computer are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such a data driver for the well-known purpose of forming an image that can be observed by a viewer); and 
a driving controller (Albrecht at Fig. 5, timing controller 38; ¶ [0050]) comprising a frequency adjuster circuit configured to determine a driving frequency of the display panel (Albrecht at Fig. 8; ¶ [0071] discloses “Accordingly, in some embodiments, the 
a dithering circuit configured to change a grayscale value of the input image data according to frames (Albrecht at Fig. 5, TCON Dithering Component 44; Fig. 8; ¶ [0073]),
wherein the frequency adjuster circuit is further configured to determine whether the dithering circuit is activated (Albrecht at ¶ [0073]-[0074] contemplate that temporal dithering is activated when the refresh rate (i.e. frequency) is above a threshold refresh rate), 
wherein the frequency adjuster circuit is configured to determine the driving frequency of the display panel (Albrecht at Fig. 8; ¶ [0071]) after determining whether the dithering circuit is activated
based on the input image data (Albrecht at Fig. 5; ¶ [0050]) and based on whether the dithering circuit is activated (Albrecht at Fig. 8; ¶ [0073] discloses “When the desired refresh rate is higher than the threshold refresh rate, the timing controller 38 may perform temporal dithering on received image data because flickering should not be visible (process block 83).”). 

However, none of the prior art found by the Examiner discloses the bolded and italicized subject matter recited above.

As to independent claim 16, claim 16 is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verbeure (US 2015/0339994 A1, Published November 26, 2015) is a made of record for its relevance to claims 1 and 16 by its disclosure of the following at ¶ [0042] and [0044]:
“[0042] When temporal dithering is enabled, the GPU 250 (i.e., the display controller 304) may select a value for the image stored in the frame buffer, determine the base value and a value of the truncated bits, and then select a dither pattern to apply to the base value based on the truncated bits.”
“[0044]…  In one embodiment, the GPU 250 may determine whether temporal dithering is enabled or disabled based on the value of the dynamic refresh rate for the current frame.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/03/2022